In a child support *1376proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Westchester County (Edlitz, J.), dated July 12, 2010, which denied her objections to an order of the same court (Cabanillas-Thompson, S.M.), dated November 16, 2009, denying her motion for an upward modification of a prior order of child support dated December 9, 1999.
Ordered that the order dated July 12, 2010, is affirmed, with costs.
The Family Court providently exercised its discretion in denying the mother’s objections to the Support Magistrate’s determination that she failed to establish a substantial change in circumstances warranting an upward modification of child support (see Domestic Relations Law § 236 [B] [9] [b]; Nelson v Nelson, 75 AD3d 593, 594 [2010]; Matter of Simmons v Simmons, 71 AD3d 775, 776 [2010]). Dillon, J.E, Belen, Sgroi and Miller, JJ., concur.